October 7, 2014 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Mara L. Ranson, Assistant Director Division of Corporation Finance Re: Omagine, Inc. Withdrawal of Registration Statement on Form S-1 File No. 333-198008 Ladies and Gentlemen: On behalf of Omagine, Inc.,a Delaware corporation (“Company”), we hereby request, pursuant to Rule 477 of the Securities Act of 1933, as amended (“Securities Act”), that the Registration Statement on Form S-1, together with all exhibits and amendments thereto (File No.333-198008), as initially filed with the Securities and Exchange Commission (“Commission”) on August 8, 2014 and amended on September 23, 2014 (“Registration Statement”) be withdrawn effective immediately. The Company is seeking withdrawal of the Registration Statement in order to seek to amend the agreement between the Company and the selling shareholder.The Registration Statement has not been declared effective and none of the Company’s securities has been sold pursuant to the Registration Statement. Accordingly, we request that the Commission issue an order granting the withdrawal of the Registration Statement (“Order”) effective as of the date hereof or at the earliest practicable date hereafter. Please provide a copy of the Order to David B. Manno, Esq. of Sichenzia Ross Friedman Ference LLP via email at dmanno@srff.comvia facsimile at (212) 930-9725. Should you have any questions regarding this request for withdrawal, please contactDavid B. Mannoof Sichenzia Ross Friedman Ference LLP by telephone at (212 )981-6772. Very truly yours, /s/Frank J. Drohan Frank J. Drohan President and Chief Executive Officer cc: David B. Manno
